
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.2


AGREEMENT FOR PURCHASE AND SALE OF ASSETS


    THIS AGREEMENT (this "Agreement"), dated as of the 4th day of December,
2001, is made by and among OPTIO SOFTWARE, INC., a Georgia corporation
(hereinafter collectively referred to as "Seller"), and M2 SYSTEMS CORPORATION,
a Florida corporation (hereinafter "Purchaser").

RECITALS:

    WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to
sell to Purchaser, all right, title, and interest in and to certain assets
relating to Seller's application servicing business (the "Translink Assets");
and

    WHEREAS, the parties desire to enter into this Agreement, pursuant to which
Purchaser will purchase from Seller and Seller will sell to Purchaser, all of
the Translink Assets, and Purchaser agrees to assume certain identified
liabilities of Seller relating to the Translink Assets upon the terms and
subject to the conditions set forth in this Agreement.

    NOW, THEREFORE, for and in consideration of the premises, the mutual
representations, warranties, covenants, and agreements contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

ARTICLE I
PURCHASE AND SALE OF ASSETS

    1.1  Sale of Assets.  

    (a) Upon the terms and conditions set forth herein, Seller shall sell,
assign, convey, transfer and deliver to Purchaser, and Purchaser shall purchase
and acquire from Seller (the "Transaction"), all of the Translink Assets
(collectively, the "Purchased Assets") which assets include: (i) the fixed
assets, furniture, fixtures and equipment as set forth on Schedule 1.1(a)(i);
(ii) accounts receivable, contract rights, instruments and chattels;
(iii) supply information, customer lists, customer files, ledger sheets and
books, records and other information; (iv) intangible assets, good will, and
Intellectual Property Assets (as defined below); (v) leases, leasehold
interests, agreements and contracts listed on Schedule 1.1(a)(v) attached
hereto; (vi) all of Seller's right, title and interest to the name "Translink"
or any variations or deviations thereof; and (vii) all records relating to the
Purchased Assets.

    (b) "Intellectual Property Assets" shall mean all of Seller's interests and
rights to all United States and foreign registered, pending and common law,
trade names, service marks, trademarks, domain names and logos pertaining to the
Purchased Assets, including all of the goodwill associated with the Purchased
Assets, all United States and foreign issued and pending patents, all United
States and foreign copyrights, whether or not registered, rights of publicity,
franchises and all technology rights and licenses, including computer software
(all as set forth in Schedule 2.13 hereof) and all proprietary know-how, trade
secrets, inventions, discoveries, developments, research, and formulas, whether
or not patentable, and all other proprietary information or property relating to
the Purchased Assets.

    (c) The Purchased Assets shall not include and Seller shall not sell,
assign, convey, deliver or transfer to Purchaser (i) any and all other assets,
properties and rights of Seller which are not related to the Purchased Assets,
or (ii) Seller's rights under or pursuant to this Agreement (the "Excluded
Assets").

1

--------------------------------------------------------------------------------

    1.2  Assumed Liabilities.  

    (a) The liabilities listed on Schedule 1.2(a) shall be referred to
collectively herein as the "Assumed Liabilities." From and after the Closing
Date, Purchaser shall only assume responsibility for the Assumed Liabilities.
Purchaser shall not assume or be obligated to pay or discharge any liabilities,
debts or obligations of Seller other than the Assumed Liabilities. In addition,
Purchaser shall not assume or be obligated to pay or discharge Seller's
obligations under any contracts, leases or obligations, other than those, if
any, set forth on Schedule 1.2(a).

    (b) Seller shall pay all transfer, stamp and documentary taxes (if any) and
all other taxes relating to the consummation of the transactions set forth
herein.

    1.3  Liabilities Not Assumed.  All liabilities not expressly assumed by
Purchaser shall be the sole responsibility of Seller, and Purchaser shall not be
responsible for any liability or obligation of Seller not specifically assumed
hereunder. Without limiting the foregoing, unless expressly assumed hereunder,
Purchaser shall not be responsible for: (a) any of the Seller's liabilities for
interest bearing debt, borrowed money or capital leases; (b) any products
liability, or any other liabilities associated with the conduct of business
through the use of the Purchased Assets, from and after March 28, 2000 through
and including the Closing Date (including acts or omissions); (c) liabilities
incurred by Seller in connection with this Agreement and the transactions
contemplated herein; (d) any liability of Seller insured against to the extent
such liability is paid by an insurer; (e) any expenses which are incurred by
Seller in making or carrying into effect this Agreement or which are incidental
thereto, including, without limitation, (i) any Transfer Taxes (as defined in
Section 4.3 hereof) and (ii) any and all costs, expenses or liabilities of
Seller that arise out of the sale herein contemplated or that arise after the
Closing Date; and (f) any Pre-Closing Taxes (as defined in Section 4.3 hereof);
and (g) any profit sharing contributions.

    1.4  Payment of the Purchase Price for the Purchased Assets.  Subject to the
terms and conditions of this Agreement and in reliance on the representations
and warranties of Seller herein contained, and in consideration of the sale,
conveyance, transfer, delivery, execution and assumption of (i) the Purchased
Assets, and (ii) the Assumed Liabilities on the Closing Date, Purchaser agrees
to issue Seller a promissory note in the aggregate principal amount of Seven
Hundred Fifty Thousand Dollars ($750,000.00) substantially in the form of
Exhibit A attached hereto (the "Note").

    1.5  Purchase Price Allocation.  The Purchase Price shall be allocated to
the Purchased Assets as set forth on Exhibit B. Purchaser and Seller agree to
complete at Closing the Internal Revenue Service Form 8594, Asset Acquisition
statement, in accordance with Section 1060 of the Internal Revenue Code of 1986,
as amended (the "Code") based upon Exhibit B. Purchaser and Seller agree to
report the transactions contemplated by this Agreement consistently with the
allocation set forth in Exhibit B (subject to any required adjustments) and to
take no position in any examination, claim for refund, or any contest
(administrative or judicial) of any adjustment to any return that is
inconsistent with the allocation set forth in Exhibit B (subject to any required
adjustments).

    1.6  Security Agreement.  The Note shall be secured by a security agreement
substantially in the form of Exhibit C attached hereto (the "Security
Agreement') providing the Seller with a security interest in the Purchased
Assets.

    1.7  Closing.  

    (a) Subject to the terms and conditions hereof, the closing (the "Closing")
of the purchase and sale contemplated by this Agreement shall take place at the
offices of Morris, Manning & Martin, L.L.P., 1600 Atlanta Financial Center, 3343
Peachtree Road, N.E., Atlanta, Georgia, simultaneously with the execution and
delivery of this Agreement by the parties hereto (the "Closing Date").

2

--------------------------------------------------------------------------------

    (b) At the Closing, Seller shall deliver to Purchaser such bills of sale,
endorsements, certificates of title, assignments and other good and sufficient
instruments of transfer and conveyance as may be required to effectively vest in
Purchaser good and marketable title to the Purchased Assets, free and clear of
all liens and encumbrances.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER

    Seller hereby represents and warrants to Purchaser, as follows:

    2.1  Corporate Organization, etc.  Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Georgia
with all requisite corporate power and authority to carry on its business as it
is now being conducted and to own, operate and lease the Purchased Assets. The
Seller is in good standing and authorized to do business in each jurisdiction in
which the character of its business makes such qualification necessary except
for such jurisdictions where the failure to be in such standing and so
authorized will not have a material adverse effect on the financial condition,
business or results of operations of the Seller. Seller has all federal, state,
local and foreign licenses, permits or other approvals required for the
operation of its business as now being conducted, except where failure to have
such licenses, permits or approvals would not have a material adverse effect on
the financial condition, business or results of operations of the Seller.

    2.2  Authorization, etc.  Seller has full corporate power and authority to
enter into this Agreement and to carry out the transactions contemplated hereby.
This Agreement and all actions contemplated herein which require the approval of
Seller's directors or of Seller's shareholders have been duly received and
Seller shall have delivered a certified copy of such duly adopted resolutions to
Purchaser.

    2.3  No Violation.  Except as set forth in Schedule 2.3, Seller is not
subject to or obligated under its articles of incorporation, bylaws, any
foreign, federal, state and local laws, statutes, rules, regulations, codes,
ordinances, plans, orders, judicial decrees, writs, injunctions, notices,
decisions or demand letters issued, entered or promulgated pursuant to any
foreign, federal, state, or local law (collectively, "Laws"), or any agreement
or instrument, or any license, franchise or permit, which would be breached or
violated by Seller's execution, delivery and performance of this Agreement.
Seller is in compliance with all applicable Laws in connection with its
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, except where failure to comply would not have a material
adverse effect on the Seller.

    2.4  Governmental Authorities.  Seller is not required to submit any notice,
report or other filing with, and no consent, approval or authorization is
required, by any governmental or regulatory authority in connection with their
execution, delivery, consummation or performance of this Agreement or the
consummation of the transactions contemplated hereby, except where the failure
to obtain such consents, approvals, authorizations or to make such filings or
notifications, would not be material to the Seller or have a material adverse
effect on the Seller.

    2.5  No Undisclosed Liabilities.  Seller has no liabilities (absolute,
accrued, contingent or otherwise) which are, individually or in the aggregate,
material to the Purchased Assets.

    2.6  Absence of Certain Changes.  Since October 31, 2001, except as set
forth on Schedule 2.6 hereto, there has not been (a) any adverse change in the
business, prospects, financial condition, earnings or operations of the Seller's
business conducted through the use of the Purchased Assets; (b) any damage,
destruction or loss, whether covered by insurance or not, adversely affecting
the Purchased Assets; (c) to the Seller's knowledge, any adoption of any
statute, rule, regulation or order which adversely affects the Purchased Assets;
(d) any termination or waiver of any rights of value to the Purchased Assets; or
(e) any agreement or understanding made or entered into to do any of the
foregoing.

3

--------------------------------------------------------------------------------

    2.7  Contracts.  Schedule 2.7 contains a schedule of, and copies of, all
Contracts to which Seller is a party that relate to the Purchased Assets (except
Schedule 2.7 shall not include agreements which do not exceed, in the case of
any one agreement, an obligation of $1,000, and in the case of all agreements,
an aggregate obligation of $5,000). Schedule 2.7 includes the names of all
parties to each contract, the effective dates thereof and a brief description of
the subject matter of such Contracts. The term "Contracts" shall include, but
shall not be limited to, all oral (which shall be summarized in Schedule 2.7)
and written contracts, agreements, agency agreements, license agreements,
maintenance agreements, service agreements, loan agreements, mortgages,
indentures, deeds of trust, guarantees, commitments, joint venture agreements,
purchase and/or sale agreements, collective bargaining, union, consulting and/or
employment contracts, leases of real or personal property, easements,
distribution or dealer agreements and advertising agreements, each relating to
the Purchased Assets. Seller is not in default under any Contract nor is Seller
aware of any default by any other party to any Contract, and there exists no
event, condition or occurrence which, after notice or lapse of time, or both,
would constitute a default under any Contract. All of the Contracts are in full
force and effect and constitute legal, valid and binding obligations of the
parties thereto in accordance with their terms, and are capable of assignment to
Purchaser pursuant to this Agreement without any notice to or consent by any
party except as specifically set forth on Schedule 2.7.

    2.8  True and Complete Copies.  Seller has made available to Purchaser true,
accurate and complete copies of all Contracts. Copies of all additional
agreements and documents delivered and to be delivered hereunder by Seller are
and will be true and complete copies of such agreements and documents.

    2.9  Title and Related Matters.  Except as set forth in Schedule 2.9, Seller
has good and marketable title to all of the properties and assets comprising the
Purchased Assets including, without limitation, the Intellectual Property
Assets, free and clear of all mortgages, security interests, liens, pledges,
claims, escrows, options, rights of first refusal, indentures, easements,
licenses, security agreements or other agreements, arrangements, contracts,
commitments, understandings, obligations, charges or encumbrances of any kind or
character.

    2.10  Litigation.  Except as set forth in Schedule 2.10, there is no suit,
action, investigation or proceeding pending or, to the Seller's knowledge,
threatened against Seller which, if adversely determined, would adversely affect
the Purchased Assets, nor has the Seller received notice of any judgment,
decree, injunction, rule or order of any court, governmental department,
commission, agency, instrumentality or arbitrator outstanding against Seller
affecting the Purchased Assets, or which, insofar as can be reasonably foreseen,
in the future may have, any such effect.

    2.11  Tax Matters.  The term "Tax" or "Taxes" means all net income, capital
gains, gross income, gross receipts, sales, use, transfer, ad valorem,
franchise, profits, license, capital, withholding, payroll, employment, excise,
goods and services, severance, stamp, occupation, premium or property taxes,
assessments, or other governmental charges of any kind whatsoever, together with
any interest, fines, penalties and additions to tax incurred under applicable
federal, state, local or foreign tax law; provided, however, that any interest,
penalties, additions to tax or additional amounts that relate to Taxes for any
taxable period (including any portion of any taxable period ending on or before
the Closing Date) shall be deemed to be Taxes for such period, regardless of
when such items are incurred, accrued, assessed or charged. Except as stated in
Schedule 2.11, since March 27, 2000, there have been, and there are, no existing
liens for Taxes upon any of the Purchased Assets. All applicable sales Taxes, to
the extent due, were paid by the Seller when the Purchased Assets were acquired
by Seller.

    2.12  Compliance with Law.  

    (a) Seller has not previously failed and is not currently failing to comply
with any applicable Laws relating to the Purchased Assets or the operation of
such assets where such failure or failures would individually or in the
aggregate have a material adverse effect on the financial

4

--------------------------------------------------------------------------------

condition, business or results of operations of the Seller. There are no
proceedings of record and no proceedings are pending or to the Seller's
knowledge threatened, nor has Seller received any written notice regarding any
violation of any Laws.

    (b) Schedule 2.12 contains copies of all reports of inspections by
representatives of any federal, state or local governmental entity or agency of
the Purchased Assets and properties since March 27, 2000 through the date hereof
under OSHA and under all other applicable health and safety Laws. There are no
safety, health, environmental, anti-competitive or discrimination claims
pending, nor to the knowledge of Seller, threatened relating to the Purchased
Assets or the Seller's business in connection therewith.

    2.13  Intellectual Property.  Schedule 2.13 contains a complete and accurate
list and summary description of all Intellectual Property Assets (as defined in
Section 1.1(b) hereof). Seller represents and warrants that Seller is the sole
and exclusive owner of the entire right, title and interest in and to the
Intellectual Property Assets other than the rights of licensors and licensees
under any license agreements identified in Schedule 2.13, and has good and
marketable title to the Intellectual Property Assets free and clear of all
royalty obligations, security interests, liens and encumbrances. Seller does not
unlawfully or wrongfully use or possess any Intellectual Property Assets and did
not misappropriate the Intellectual Property Assets from another person or
entity. To the Seller's knowledge, Seller's use of the Intellectual Property
Assets does not conflict with or infringe upon the rights of any third party and
no such claim of infringement or violation has been threatened or asserted or is
pending against Seller, its end-user customers, licensees or licensors.
Furthermore, no product, including final and intermediate products, made,
imported, offered for sale, sold or distributed by Seller related to the
Purchased Assets, or service provided by Seller related to the Purchased Assets,
violates any license or infringes any intellectual property rights of any third
party. Seller has not entered into any agreement, license, release, or order
that restricts the right of Seller or Purchaser to exploit the Intellectual
Property Assets in any way. The Intellectual Property Assets are valid and
enforceable and Seller has taken all commercially reasonable steps to ensure the
validity and enforceability of the Intellectual Property Assets. Seller has not
entered into any agreement, license, release, or order that restricts the right
of Seller or Purchaser to exploit the Intellectual Property Assets in any way.
The execution, delivery and performance of this Agreement by Seller does not and
will not violate any security agreement, indenture, order, or other instrument
to which Seller is a party or by which it or any of its assets is bound. Each
Intellectual Property Asset owned or used by the Seller immediately prior to the
Closing Date will be owned or available for the same use (as applicable) by the
Purchaser, on the same terms and conditions as owned or used by the Seller,
immediately subsequent to the Closing Date.

    2.14  Suppliers.  Except as set forth on Schedule 2.14, no supplier of goods
or services to the Seller that has made sales or provided services in connection
with the Purchased Assets representing, individually or in the aggregate, more
than $5,000 in payments or commitments by Seller within the last twelve
(12) months has (i) ceased, or indicated any intention to cease, doing business
with Seller, or (ii) changed or indicated any intention to change any terms or
conditions for future supply or sale of products or services related to the
Purchased Assets from the terms or conditions that existed with respect to the
supply or sale of such products or services during the twelve (12) month period
ending on the date hereof.

    2.15  Disclosure.  No representation or warranty made by Seller in this
Agreement or in any agreement, instrument, document, certificate, statement or
letter furnished to Purchaser, by or on behalf of Seller in connection with any
of the transactions contemplated by this Agreement contains any untrue statement
of fact or omits to state a fact necessary in order to make the statements
herein or therein not misleading in light of the circumstances in which they are
made.

5

--------------------------------------------------------------------------------

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER

    Purchaser hereby represents and warrants to Seller as follows:

    3.1  Corporate Organization, etc.  Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida with all requisite corporate power and authority to carry on its
business as it is now being conducted and to own, operate and lease its assets.
Purchaser is in good standing and authorized to do business in each jurisdiction
in which the character of its business makes such qualification necessary except
for such jurisdictions where the failure to be in such standing and so
authorized will not have a material adverse effect on the financial condition,
business or results of operations of the Purchaser. Purchaser has all federal,
state, local and foreign licenses, permits or other approvals required for the
operation of its business as now being conducted, except where failure to have
such licenses, permits or approvals would not have a material adverse effect on
the financial condition, business or results of operations of the Purchaser.

    3.2  Capitalization.  As of the date of this Agreement, Purchaser has
authorized capital stock consisting of 50,000,000 shares of common stock, $1.00
par value per share.

    3.3  Authorization, etc.  Purchaser has full corporate power and authority
to enter into this Agreement and to carry out the transactions contemplated
hereby. The Board of Directors of Purchaser has duly authorized the execution
and delivery of this Agreement and the transactions contemplated hereby, and no
other corporate proceedings on its part are necessary to authorize this
Agreement and the transactions contemplated hereby.

    3.4  No Violation.  Purchaser is not subject to or obligated under its
certificate of incorporation, bylaw, any Laws, or any agreement or instrument,
or any license, franchise or permit, which would be breached or violated by its
execution, delivery or performance of this Agreement. Purchaser is in compliance
with all Laws in connection with its execution, delivery and performance of this
Agreement and the transactions contemplated hereby, except where failure to
comply would not have a material adverse effect on the Purchaser.

    3.5  Governmental Authorities.  Purchaser is not required to submit any
notice, report or other filing with and no consent, approval or authorization is
required by any governmental or regulatory authority in connection with
Purchaser's execution, delivery, consummation or performance of this Agreement
or the consummation of the transactions contemplated hereby, except where the
failure to obtain such consents, approvals, authorizations or to make such
filings or notifications, would not be material to the Purchaser or have a
material adverse effect on the Purchaser.

    3.6  Litigation.  There is no suit, action, investigation or proceeding
pending or to the Purchaser's knowledge threatened against Purchaser which, if
adversely determined, would adversely affect the Purchaser, or the transactions
contemplated herein, nor has the Purchaser received notice of any judgment,
decree, injunction, rule or order of any court, governmental department,
commission, agency, instrumentality or arbitrator outstanding against Purchaser
affecting the Purchaser, or the transactions contemplated herein, or which,
insofar as can be reasonably foreseen, in the future may have, any such effect.

    3.7  Disclosure.  No representation or warranty made by Purchaser in this
Agreement or in any agreement, instrument, document, certificate, statement or
letter furnished to Seller, by or on behalf of Purchaser in connection with any
of the transactions contemplated by this Agreement contains any untrue statement
of fact or omits to state a fact necessary in order to make the statements
herein or therein not misleading in light of the circumstances in which they are
made.

6

--------------------------------------------------------------------------------

ARTICLE IV
AGREEMENTS

    Purchaser and Seller covenant and agree that:

    4.1  Agreement to Defend.  In the event and for so long as any party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing involving a party hereto, the other parties will cooperate with
such party and its counsel in the contest or defense, make available their
personnel, and provide such testimony and access to their books and records as
shall be reasonably necessary in connection with the contest or defense, all at
the sole cost and expense of the contesting or defending party.

    4.2  Consultants, Brokers and Finders.  Seller and Purchaser each represent
and warrant to the other that they have not retained any consultant, broker or
finder in connection with the transactions contemplated by this Agreement.
Purchaser hereby agrees to indemnify, defend and hold Seller and its respective
officers, directors, employees and affiliates, harmless from and against any and
all claims, liabilities or expenses for any brokerage fees, commissions or
finders fees due to any consultant, broker or finder retained by Purchaser.
Seller agrees to indemnify, defend and hold Purchaser and its officers,
directors, employees and affiliates, harmless from and against any and all
claims, liabilities or expenses for any brokerage fees, commissions or finders
fees due to any consultant, broker or finder retained by Seller.

    4.3  Apportionment of Taxes.  Notwithstanding any other provision of this
Agreement, Seller shall be liable and indemnify Purchaser for all Taxes
attributable to the ownership or sale of the Purchased Assets or any operations
of the Seller for all taxable periods commencing on or after March 28, 2000 and
ending on the Closing Date ("Pre-Closing Taxes"). Taxes which are real property
or personal property Taxes shall be allocated to Pre-Closing Taxes based on the
number of days in the applicable taxable period during which the Purchased
Assets were owned by the Seller over the total number of days in such taxable
period. If Purchaser makes a payment of any Pre-Closing Taxes or any Transfer
Taxes, as defined below, Purchaser shall be entitled to prompt reimbursement
from Seller for such Taxes upon presentation to Seller of written evidence of
such payment. Seller shall indemnify Purchaser for any sales, use, documentary,
recording, stamp, transfer or similar Taxes arising from the sale of the
Purchased Assets and the transactions contemplated by this Agreement ("Transfer
Taxes"). Claims arising under this Section 4.3 shall survive for the full period
of any applicable statute of limitations plus an additional ninety (90) days.

    4.4  Confidentiality.  The parties acknowledge that the Seller and the
Purchaser's representatives and agents previously executed a letter agreement,
dated as of August 14, 2001 (the "Letter Agreement"), the confidentiality
provisions of which will continue in full force and effect in accordance with
their terms.

    4.5  Books and Records.  Purchaser shall preserve and keep Seller's books
and records delivered hereunder for a period of three (3) years from the date
hereof and shall, during such period, make such books and records available to
officers and directors of Seller at Purchaser's offices for any reasonable
purpose at reasonable times after Purchaser receives written notice at least
fifteen (15) days prior to such inspection request.

    4.6  Restrictive Covenants.  The Purchaser and the Seller agree to enter
into, within 30 days after the Closing Date, a mutually acceptable restrictive
covenant agreement restricting the Seller, for a five year period from and after
the Closing Date, from competing with the Purchaser in the business of
healthcare claims application services provider.

7

--------------------------------------------------------------------------------

ARTICLE V
DELIVERIES OF THE PARTIES

    5.1  Deliveries of the Purchaser.  At the Closing, the Purchaser has
delivered the following to the Seller:

    (a) Note. The Note, duly executed by the Purchaser;

    (b) Security Agreement. The Security Agreement, duly executed by the
Purchaser;

    (c) Bill of Sale. A bill of sale, substantially in the form of
Exhibit E attached hereto (the "Bill of Sale"), duly executed by the Purchaser;

    (d) Assignment and Assumption Agreement. An assignment and assumption
agreement, substantially in the form of Exhibit F attached hereto (the
"Assignment Agreement"), duly executed by the Purchaser;

    (e) Stock Purchase Agreement. An executed stock purchase agreement of even
date herewith, pursuant to which the Purchaser shall acquire all of the issued
and outstanding capital stock of Muscato Corporation from the Seller (the "Stock
Purchase Agreement");

    (f) Legal Opinion. The legal opinion of Shumaker, Loop & Kendrick, LLP,
legal counsel to Purchaser, substantially in the form attached hereto as
Exhibit G.

    5.2  Deliveries of the Seller.  At the Closing, the Seller has delivered the
following to Purchaser:

    (a) Bill of Sale. The Bill of Sale, duly executed by the Seller.

    (b) Assignment Agreement. The Assignment Agreement, duly executed by the
Seller;

    (c) Stock Purchase Agreement. The Stock Purchase Agreement, duly executed by
the Seller;

    (d) Consents. Such consents of third parties required to consummate the
transactions contemplated herein.

    (e) Books and Records. The Seller's books and records related to the
Purchased Assets (which books and records shall not include the corporate seal,
minute books, charter documents or stock transfer books and records of the
Seller).

    (f) Legal Opinion. The legal opinion of Morris, Manning & Martin, LLP, legal
counsel to the Seller, substantially in the form attached hereto as Exhibit H.

ARTICLE VI
INDEMNIFICATION

    6.1  Survival of Representations, Warranties and Covenants.  The
representations and warranties of the Seller contained in this Agreement, or in
any certificate or other instrument delivered pursuant to this Agreement, shall
terminate on June 30, 2003; provided, however, that the representations and
warranties of Seller contained in Sections 2.1 (Corporate Organization, etc.),
2.2 (Authorization, etc.), 2.9 (Title and Related Matters) and 2.11 (Tax
Matters) shall survive until the expiration of the applicable statute of
limitations and any extensions thereof. The representations and warranties of
the Purchaser contained in this Agreement, or in any certificate or other
instrument delivered pursuant to this Agreement, shall terminate on June 30,
2003; provided, however, that the representations and warranties of Purchaser
contained in Sections 3.1 (Corporate Organization, etc.), 3.2 (Capitalization)
and 3.3 (Authorization, etc.) shall survive until the expiration of the
applicable statute of limitations and any extensions thereof.

8

--------------------------------------------------------------------------------

    6.2  Purchaser Indemnification.  

    (a) The Seller agrees to indemnify and hold the Purchaser and its officers,
directors and affiliates after the Closing (the "Purchaser Indemnified
Parties"), harmless against all claims, losses, liabilities, damages,
deficiencies, costs and expenses, including reasonable attorneys' fees and
expenses of investigation and defense relating to such claim, loss, liability,
damage, deficiency, cost or expense (hereinafter individually a "Loss" and
collectively, "Losses") incurred or suffered by the Purchaser Indemnified
Parties, or any of them, directly or indirectly, as a result of (i) any breach
or inaccuracy of a representation or warranty of the Seller contained in this
Agreement, (ii) any failure by the Seller to perform or comply with any covenant
applicable to it contained in this Agreement, and (iii) any liabilities or
obligations of the Seller not included in the Assumed Liabilities; provided,
however, that notwithstanding anything in this Article VI to the contrary, the
Seller shall have no indemnification obligation to any Purchaser Indemnified
Party or any other party for any Loss arising directly or indirectly as a result
of any breach or inaccuracy of any representation or warranty herein relating to
events that occurred or facts and circumstances that existed exclusively on or
before March 27, 2000, all of which liability shall be treated in accordance
with that certain asset purchase agreement dated as of March 27, 2000 (the
"Prior Agreement"), by and among the Buyer, the Seller and the Affiliates (as
such terms are defined in the Prior Agreement).

    (b) Indemnification Procedure.

    (i) Promptly after receipt by a Purchaser Indemnified Party of notice by a
third party of any complaint or the commencement of any action or proceeding
with respect to which indemnification is being sought under this Agreement, such
Purchaser Indemnified Party shall notify the Seller of such complaint or of the
commencement of such action or proceeding; provided, however, that failure to so
notify the Seller shall not relieve the Seller from liability for such claims
except and only to the extent that such failure to notify the Seller results in
the forfeiture of, or otherwise prejudices the Seller's ability to establish,
rights and defenses otherwise available to the Seller with respect to such
claim. The Seller shall have the right, upon written notice to the Purchaser
Indemnified Party, to assume the defense of such action or proceeding, including
the employment of counsel reasonably satisfactory to the Purchaser Indemnified
Party and the payment of the fees and disbursements of such counsel as incurred.
If the Seller does not elect to assume control of the defense of any such
claims, the Seller shall be bound by the results otherwise obtained with respect
to such claim. In the event, however, that the Seller declines or fails to
assume the defense of the action or proceeding or to employ counsel reasonably
satisfactory to such Purchaser Indemnified Party, in either case in a timely
manner, then such Purchaser Indemnified Party may employ counsel to represent or
defend it in any such action or proceeding and the Seller shall pay the
reasonable fees and disbursements of such counsel upon receipt of an invoice;
provided, however, that the Seller shall not be required to pay the fees and
disbursements of more than one counsel for all Purchaser Indemnified Parties in
any jurisdiction in any single action or proceeding. In any action or proceeding
with respect to which indemnification is being sought under this Agreement, the
Purchaser Indemnified Parties or the Seller, whichever is not assuming the
defense of such action, shall have the right to participate in such litigation
and to retain its own counsel at such party's own expense. The Purchaser
Indemnified Parties or the Seller, as the case may be, shall at all times use
reasonable efforts to keep the Seller or the Purchaser Indemnified Parties, as
the case may be, reasonably apprised of the status of the defense of any claim
the defense of which they are maintaining, and to cooperate in good faith with
each other with respect to the defense of any such action.

    (ii) Notwithstanding anything herein to the contrary (including
responsibility for defense of the claim), no Purchaser Indemnified Party may
settle or compromise any claim or consent

9

--------------------------------------------------------------------------------

to the entry of any judgment with respect to which indemnification is being
sought from the Seller under this Agreement, unless such settlement, compromise
or consent includes an unconditional release of the Seller from all liability
arising out of such claim, otherwise the prior written consent of the Seller
must be obtained. The Seller shall not, without the prior written consent of the
Purchaser, settle or compromise any claim or consent to the entry of any
judgment with respect to which indemnification is being sought under this
Agreement unless such settlement, compromise or consent includes an
unconditional release of the Purchaser Indemnified Parties from all liability
arising out of such claim and does not contain any equitable order, judgment or
term which in any manner affects, restrains or interferes with the business of
the Purchaser, any of the Purchaser Indemnified Parties or any of their
respective affiliates.

    (iii) In the event that a Purchaser Indemnified Party does claim a right to
payment pursuant to this Agreement, such Purchaser Indemnified Party shall send
written notice of such claim to the Seller. Such notice shall specify the basis
for such claim. As promptly as possible after the Purchaser Indemnified Party
has given such notice, such Purchaser Indemnified Party and the Seller shall
establish the merits and amount of such claim (by mutual agreement or
arbitration as set forth in Section 6.2 hereof).

    (c) Indemnification Limitations. Notwithstanding any other provision of this
Agreement, the Purchaser Indemnified Parties shall not be entitled to
indemnification hereunder and may not make any claim for a Loss unless and until
one or more claims have been made according to this Article VI and said claims
are in excess of $15,000 in the aggregate (the "Basket Amount"), in which case
the Purchaser shall be entitled to recover all Losses in excess of the Basket
Amount. The foregoing Basket Amount shall not apply with respect to (i) any
breaches of representations, warranties or covenants contained in Sections 2.10
(Title and Related Matters) or 2.12 (Tax Matters), or (ii) any liabilities of
the Seller not included in the Assumed Liabilities. The indemnification
obligations of the Seller under this Article VI shall be limited, in the
aggregate, to the lesser of (y) $750,000 and (z) the Purchase Price actually
received hereunder and pursuant to the Stock Purchase Agreement (the "Cap");
provided, however, that the Cap shall not apply to (y) indemnification
obligations of the Seller with respect to any breaches of representations and
warranties contained in Sections 2.10 (Title and Related Matters) and 2.12 (Tax
Matters), or (z) any liabilities of the Seller not included in the Assumed
Liabilities.

    6.3  Seller's Indemnification.  

    (a) The Purchaser agrees to indemnify and hold the Seller and its officers,
directors and affiliates (the "Seller Indemnified Parties"), harmless against
all Losses incurred or suffered by the Seller Indemnified Parties, or any of
them, directly or indirectly, as a result of (i) any breach or inaccuracy of a
representation or warranty of the Purchaser contained in this Agreement,
(ii) any failure by the Purchaser to perform or comply with any covenant
applicable to it contained in this Agreement, or (iii) the Assumed Liabilities.

    (b) Indemnification Procedure.

    (i) Promptly after receipt by a Seller Indemnified Party of notice by a
third party of any complaint or the commencement of any action or proceeding
with respect to which indemnification is being sought under this Agreement, such
Seller Indemnified Party shall notify the Purchaser of such complaint or of the
commencement of such action or proceeding; provided, however, that failure to so
notify the Purchaser does not relieve the Purchaser from liability for such
claim except and only to the extent that such failure to notify the Purchaser
results in the forfeiture of, or otherwise prejudices the Purchaser's or any of
its affiliates ability to establish rights and defenses otherwise available to
the Purchaser or any of its affiliates with respect to such claim. The Purchaser
will have the right, upon written notice to

10

--------------------------------------------------------------------------------

the Seller Indemnified Party, to assume the defense of such action or
proceeding, including the employment of counsel reasonably satisfactory to
Seller Indemnified Party and the payment of the reasonable fees and
disbursements of such counsel as incurred. If the Purchaser does not elect to
assume control of the defense of any such claims, the Purchaser shall be bound
by the results otherwise obtained with respect to such claim. In the event,
however, that the Purchaser declines or fails to assume the defense of the
action or proceeding or to employ counsel reasonably satisfactory to such Seller
Indemnified Party, in either case in a timely manner, then such Seller
Indemnified Party may employ counsel to represent or defend it in any such
action or proceeding and the Purchaser shall pay the reasonable fees and
disbursements of such counsel as incurred; provided, however, that the Purchaser
is not required to pay the fees and disbursements of more than one counsel for
all Seller Indemnified Parties in any jurisdiction in any single action or
proceeding. In any action or proceeding with respect to which indemnification is
being sought under this Agreement, Seller Indemnified Parties or the Purchaser,
whichever is not assuming the defense of such action, shall have the right to
participate in such litigation and to retain its own counsel at such party's own
expense. The Seller Indemnified Parties or the Purchaser, as the case may be,
shall at all times use reasonable efforts to keep the Purchaser or the Seller
Indemnified Parties, as the case may be, reasonably apprised of the status of
the defense of any claim the defense of which they are maintaining and to
cooperate in good faith with each other with respect to the defense of any such
action.

    (ii) No Seller Indemnified Party may settle or compromise any claim or
consent to the entry of any judgment with respect to which indemnification is
being sought from the Purchaser under this Agreement without the prior written
consent of the Purchaser, unless such settlement, compromise or consent includes
an unconditional release of the Purchaser and its affiliates from all liability
arising out of such claim and does not contain any equitable order, judgment or
term which in any manner affects, restrains or interferes with the business of
the Purchaser, any of the Seller Indemnified Parties or any of their respective
affiliates. The Purchaser shall not, without the prior written consent of each
Seller Indemnified Party, settle or compromise any claim or consent to the entry
of any judgment with respect to which indemnification is being sought under this
Agreement unless such settlement, compromise or consent includes an
unconditional release of the Seller Indemnified Party from all liability arising
out of such claim and does not contain any equitable order, judgment or term
which in any material manner affects, restrains or interferes with the business
of the Seller Indemnified Parties or any of their respective affiliates.

    (iii) In the event that a Seller Indemnified Party does claim a right to
payment pursuant to this Agreement, such Seller Indemnified Party shall send
written notice of such claim to the Purchaser. Such notice shall specify the
basis for such claim. As promptly as possible after such Seller Indemnified
Party has given such notice, the Seller and the Purchaser shall establish the
merits and amount of such claim (by mutual agreement, litigation, arbitration,
mediation or otherwise) and, within five business days of the final
determination of the merits and amount of such claim, the Purchaser shall
deliver an amount of cash in immediately available funds to such Seller
Indemnified Party as appropriate to satisfy and discharge such claim as so
determined.

    6.4  Exclusive Remedy; Set Off.  Article VI of this Agreement contains each
indemnified party's sole and exclusive remedy for monetary compensation with
respect to any claim under this Agreement and any agreement, but shall not
preclude any party from seeking equitable remedies. In calculating losses for
the purposes hereof, proper adjustments shall be made to take into account any
insurance proceeds actually received by the indemnified party in connection
therewith, net of increased costs with respect to insurance premiums of such
indemnified party. Subject to the terms and conditions set forth

11

--------------------------------------------------------------------------------

in Article VI of this Agreement, the Purchaser shall be entitled, but shall not
be obligated, to set off against its payments to be made pursuant to the Note
and the promissory note made in favor of the Seller pursuant to the Stock
Purchase Agreement claims for Losses pursuant to Section 6.2 hereof.

ARTICLE VII
MISCELLANEOUS PROVISIONS

    7.1  Amendment and Modification.  Subject to applicable law, this Agreement
may be amended, modified and supplemented only by written agreement of Seller
and Purchaser.

    7.2  Waiver of Compliance; Consents.  Any failure of Seller on the one hand,
or Purchaser on the other hand, to comply with any obligation, covenant,
agreement or condition herein may be waived in writing by Purchaser or by
Seller, respectively, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. Whenever this Agreement requires or permits consent by or on behalf of
any party hereto, such consent shall be given in writing in a manner consistent
with the requirements for a waiver of compliance as set forth in this
Section 7.2.

    7.3  Expenses.  Each party will pay its own legal, accounting and other
expenses incurred by such party or on its behalf in connection with this
Agreement and the transactions contemplated herein.

    7.4  Notices.  Any notice, request, consent or communication (collectively a
"Notice") under this Agreement shall be effective only if it is in writing and
(i) personally delivered, (ii) sent by certified or registered mail, return
receipt requested, postage prepaid, (iii) sent by a nationally recognized
overnight delivery service, with delivery confirmed, or (iv) telexed or
telecopied, with receipt confirmed, addressed as follows:

(a)If to Seller:

Optio Software, Inc.
Windward Plaza
Windward Fairways II
Alpharetta, Georgia 30005
Attention: Warren Neuburger, Chief Executive Officer
Telecopy No.: (770) 576-3695

with a copy (which shall not constitute notice) to:

Morris, Manning & Martin, L.L.P.
1600 Atlanta Financial Center
3343 Peachtree Road, N.E.
Atlanta, Georgia 30326
Attention: Ward S. Bondurant, Esq.
Telecopy No.: (404) 365-9532

(b)If to Purchaser to:

M2 Systems Corporation
Michael A. Muscato, President
808 Virginia Drive
Orlando, Florida 32803
Telecopy No.: (407) 895-7434

12

--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Shumaker, Loop & Kendrick, LLP
101 East Kennedy Blvd., Suite 2800
Tampa, Florida 33602
Attention: Gregory C. Yadley, Esq.
Telecopy No.: (813) 229-1660

or such other persons or addresses as shall be furnished in writing by any party
to the other party. A Notice shall be deemed to have been given as of the date
when (i) personally delivered, (ii) five (5) days after the date when deposited
with the United States mail properly addressed, (iii) when receipt of a Notice
sent by an overnight delivery service is confirmed by such overnight delivery
service, or (iv) when receipt of the telex or telecopy is confirmed, as the case
may be, unless the sending party has actual knowledge that a Notice was not
received by the intended recipient.

    7.5  Assignment.  This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, successors and permitted assigns, but neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by either party
without the prior written consent of the other party; provided, however, that
the Purchaser shall have the right to assign any or all of the rights, assets or
covenants under this Agreement to an affiliate of the Purchaser, provided, that
the Purchaser shall remain liable for its obligations set forth herein. For
purposes of this Section 7.5, the term "affiliate" shall mean a person that,
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with such person.

    7.6  Governing Law; Dispute Resolution.  

    (a) This Agreement shall be governed by the laws of the State of Florida
(regardless of the laws that might otherwise govern under applicable principles
of conflicts of law of the State of Florida) as to all matters including, but
not limited to, matters of validity, construction, effect, performance and
remedies.

    (b) Any dispute between any of the parties hereto or any claim by a party
against another party arising out of or relating to this Agreement or relating
to any alleged breach thereof shall be determined by arbitration in accordance
with the rules then in force of the American Arbitration Association. The
arbitration proceedings shall take place in Atlanta, Georgia or such other
location as the parties in dispute may agree upon. The arbitration proceedings
shall be subject to the substantive laws of the State of Georgia. There shall be
one arbitrator, as shall be agreed upon by the parties in dispute, who shall be
an individual skilled in the legal and business aspects of the subject matter of
this Agreement and of the dispute. In the absence of such an agreement, each
party in dispute shall select one arbitrator and the arbitrators so selected
shall select a third arbitrator. In the event the arbitrators cannot agree upon
the selection of a third arbitrator, such third arbitrator shall be appointed by
the American Arbitration Association at the request of any of the parties in
dispute. The arbitrator shall be an individual skilled in the legal and the
business aspects of the subject matter of this Agreement and of the dispute. The
decision rendered by the arbitrator shall be accompanied by a written opinion in
support thereof. Such decision shall be final and binding upon the parties in
dispute without right of appeal. Judgment upon any such decision may be entered
into in any court having jurisdiction thereof, or application may be made to
such court for a judicial acceptance of the decision in an order of enforcement.
Costs of the arbitration shall be assessed by the arbitrator against all or any
of the parties in dispute and shall be paid promptly by the party or parties so
assessed.

    7.7  Severability.  In the event that any provision of this Agreement, or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the

13

--------------------------------------------------------------------------------

remainder of this Agreement will continue in full force and effect and the
application of such provision to other persons or circumstances will be
interpreted so as reasonably to effect the intent of the parties hereto. The
parties further agree to replace such void or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the economic, business and other purposes of such void or
unenforceable provision.

    7.8  Other Remedies; Specific Performance.  Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.

    7.9  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

    7.10  Neutral Interpretation.  This Agreement constitutes the product of the
negotiation of the parties hereto and the enforcement hereof shall be
interpreted in a neutral manner, and not more strongly for or against any party
based upon the source of the draftsmanship hereof.

    7.11  Headings.  The article and section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

    7.12  Entire Agreement.  This Agreement, which term as used throughout
includes the Exhibits hereto, embodies the entire agreement and understanding of
the parties hereto in respect of the subject matter contained herein. There are
no restrictions, promises, representations, warranties, covenants or
undertakings other than those expressly set forth or referred to herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

14

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as
of the date first hereinabove set forth.

    PURCHASER:
 
 
M2 SYSTEMS CORPORATION
 
 
By:
 
/s/ JOSEPH ADAMS   

--------------------------------------------------------------------------------

    Name:   Joseph Adams     Title:   President
 
 
SELLER:
 
 
OPTIO SOFTWARE, INC.
 
 
By:
 
/s/ WARREN K. NEUBURGER   

--------------------------------------------------------------------------------

    Name:   Warren K. Neuburger     Title:   President and Chief Executive
Officer

15

--------------------------------------------------------------------------------



QuickLinks


AGREEMENT FOR PURCHASE AND SALE OF ASSETS
